Citation Nr: 0937210	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-07 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(paranoid schizophrenia).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from July 1973 to July 
1976; he subsequently was a member of the National Guard 
between 1979 and 1990.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a May 2007 rating 
decision issued by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Columbia, South Carolina that 
denied the appellant's claim of entitlement to service 
connection for paranoid schizophrenia.  

In July 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  In conjunction with that 
Board hearing, the appellant submitted additional evidence 
pertaining to his disability claim.  The appellant also 
waived review of the evidence by the agency of original 
jurisdiction via a written statement submitted during that 
hearing.  Therefore referral to the RO of evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.


FINDING OF FACT

It is at least as likely as not that an acquired psychiatric 
disorder was initially manifested in service and that the 
current condition is related thereto.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the appellant, 
the evidence is in equipoise and warrants service connection 
for an acquired psychiatric disorder, classified as paranoid 
schizophrenia, as incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.384 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO advised the appellant of such information in a letter 
sent to him in December 2006.

In this case, the Board is granting the appellant's claim for 
service connection for paranoid schizophrenia; the Board is 
granting in full the benefit (service connection) sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist in relation to the psychiatric disorder 
service connection claim, such error was harmless and will 
not be further discussed.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  The resolution of this issue must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  

Certain chronic disabilities, including psychoses, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  A "psychosis" is defined to include brief 
psychotic disorder; delusional disorder; psychotic disorder 
due to general medical condition; psychotic disorder not 
otherwise specified; schizoaffective disorder; schizophrenia; 
schizophreniform disorder; shared psychotic disorder; and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Review of the appellant's service medical treatment records 
does not reveal any information relating to any psychiatric 
symptoms or diagnosis.  The appellant underwent an entrance 
examination in July 1973; the clinical evaluation was normal.  
The appellant underwent a service separation examination in 
May 1976; again, the clinical evaluation was normal.  The 
appellant underwent a National Guard enlistment examination 
in January 1979; his psychiatric condition was assessed as 
normal.  The appellant continued to be described as 
psychiatrically normal until 1990, when it was discovered he 
had been prescribed Haldol for many years.  

Review of the private medical treatment records and the 
Social Security Administration records in the claims file 
reveals that the appellant had been placed in a hospital for 
psychiatric treatment on two occasions; first in 1981, and 
then again in 1993.  The appellant's diagnosis was paranoid 
schizophrenia.  These hospitalizations apparently had no 
effect on his National Guard participation.

The appellant testified at his January 2009 personal hearing 
at the RO that he was hearing voices while he was in the Army 
in 1974.  He stated that after he began having these auditory 
hallucinations, he was shipped to Germany where he continued 
to hear voices.  The appellant further testified that he 
continued to hear the voices after his return home from 
Germany.  He said that he sought treatment when it got worse 
in 1980 or 1981, and that he had a formal diagnosis of 
paranoid schizophrenia in 1981.  The appellant stated that 
the problems he was having in 1981 were the same as the 
problems he had in 1974, only worse.

The appellant provided similar testimony at his July 2009 
Travel Board hearing.  He said that he started having 
problems in 1974, that he was paranoid and that he started 
seeing a doctor in 1981.  The appellant reported that he did 
not have any problems before 1973, and that his first time 
was during his Army service.

In July 2009, the appellant submitted a written statement 
from the VA psychiatrist who had been treating him since 
October 2005.  This VA psychiatrist stated that it was as 
likely as not that the onset of the appellant's psychiatric 
illness was during his military service.  The psychiatrist 
noted that most schizophrenia patients go through a prodromal 
phase that is manifested by the slow and gradual development 
of a variety of signs and symptoms.  The psychiatrist stated 
that she had concluded, after numerous sessions with the 
appellant and discussions with his family members, that the 
appellant had had such a prodromal phase and that he 
manifested his illness by loss of interest in work and social 
relationships; deterioration in grooming; persecutory and 
grandiose delusions; paranoia; and auditory hallucinations.  
The VA psychiatrist noted that it is not uncommon for the 
onset of symptoms to precede treatment by months, or in the 
appellant's case, by years.  The psychiatrist also indicated 
that the appellant's post-discharge odd behavior continued 
until his family finally sought treatment in November 1981.  

The appellant has consistently stated that he was 
experiencing auditory hallucinations ("hearing voices") and 
paranoia while he was in service, beginning in 1974.  He has 
also indicated that he continued to experience psychiatric 
symptoms after his discharge from service and that these 
symptoms continued to escalate resulting in a psychiatric 
hospitalization in November 1981 for paranoid schizophrenia.  
In essence, the appellant has provided lay testimony 
describing his in-service psychiatric symptoms that are the 
same as those which resulted in a later diagnosis of 
schizophrenia by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition).  See also Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993) (lay statements are competent on 
in-service symptoms and post-service symptoms of dizziness, 
loss of balance, hearing trouble, stumble and fall, and 
tinnitus that later formed the basis of diagnosis of 
Meniere's disease).  While there is no documentation of 
psychiatric treatment until November 1981, the Board cannot 
determine that the appellant's lay evidence concerning the 
in-service onset of his psychiatric symptoms such as paranoia 
and auditory hallucinations lacks credibility merely because 
it is unaccompanied by contemporaneous service 
treatment/medical record evidence.  Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).

Furthermore, a VA psychiatrist has opined that it is as 
likely as not that the onset of the appellant's current 
schizophrenia occurred while he was in service, likely 
manifested prior to separation by prodromal phase symptoms.  
There is no contrary psychiatric opinion of record.  It also 
appears that it is at least as likely as not that the 
appellant's the schizophrenia was manifested by appreciable 
symptoms within the year that followed his separation from 
active service in July 1976.  Resolving the benefit of the 
doubt in favor of the appellant, the evidence is in equipoise 
and warrants service connection for an acquired psychiatric 
disorder, classified as paranoid schizophrenia, which was 
most likely manifested by prodromal phase symptoms during 
service.  Schizophrenia may therefore be service connected.


ORDER

Service connection for an acquired psychiatric disorder, 
classified as paranoid schizophrenia, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


